DETAILED ACTION 
Applicant’s election without traverse of SWAP-70 and DEF6 in combination and nucleic acids that encode SWAP-70 and DEF6; autoimmune disease, and systemic lupus erythematosus in the reply filed on 9/17/20 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/20.
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any cor-rection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a) and 112(b): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
(b) CONCLUSION.—The specification shall conclude with one or more claims par-ticularly pointing out and distinctly claiming the subject matter which the inven-tor or a joint inventor regards as the invention.  

s 5, 6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of abolishing or decreasing pathogenic age-associated B cells, wherein the B cells are CD11c+ and secrete anti-dsDNA IgG, does not reasonably provide enablement for a method of treating and/or preventing any autoimmune disease or any lymphoproliferative diseease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
It is noted that the instant specification discloses that [0069] the terms "prevent", "prevention", and the like refer to acting prior to overt disease onset, to prevent the disease from developing or minimize the extent of the disease or slow its course of development.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement require-ment and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimenta-tion needed to make or use the invention based on the content of the disclosure.  See MPEP 2164.01(a).  Upon consideration of these factors, as well as the evidence of record as whole, the examiner concludes that one would be burdened with undue experimentation when attempting to practice the method as claimed.  

The specification does not draw an adequate nexus between delivery of any nucleic acid which encodes the SWAP-70 and DEF6 proteins and the predictable outcome of treating or absolute prevention of any autoimmune or lymphoproliferative disease; or of treating systemic lupus erythematosus or any of the recited species.
The specification does not demonstrate that delivery of any specific nucleic acid that encodes SWAP-70 and DEF6 would result in any of the recited outcomes.  The claims are not limited to any specific nucleic acid that has shown to have any specific outcome.
As such, the exam-iner concludes that one of skill in the art would be burdened with undue experimentation when attempting the practice the invention as claimed.  

Applicant argues that the application demonstates in the examples the determental effects of the lack of SWAP-70 and DEF6 proeteins in mice with SLE.  Without these proteins, the pathogenic ABCs proliferate and contribute to t he disease.   However, this is not the same as showing the effects of delivering any nucleic acid that encodes SWAP-70 or DEF6.  The specification does not demonstrate delivery of any specific nucleic acid and any specific outcome.  One would not be able to recognize which nucleic acid would necessarily treat which condition without undue experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635